DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 3, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2, 4-5, 8, 10, 12, 14-15, 17-18, and 20 have been amended. Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-20.
Because of the applicant's amendment, the following in the office action filed February 3, 2022, are hereby withdrawn:
Objections to the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4,  8, 10, 12, 14, and 17-18 (and claims  9, 11, and 13 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite as it recites, “each magnet of each pair of corresponding magnets being positioned on the opposing ones edges of the opening”.  First, there appears to be a grammatical error and could recites, “the opposing ones of the edges of the opening”.  Further, it is unclear if each pair of magnets if on an opposing edge or if one of magnet of the pair of magnets is on a first edge of the edges of the opening and a second one of the pair of magnets is on a second edge of the edges of the opening.  For purposes of examination, Examiner has interpreted the limitation to mean one of magnet of the pair of magnets is on a first edge of the edges of the opening and a second one of the pair of magnets is on a second edge of the edges of the opening.
Claims 8, 10, 12, 14, and 17-18 are indefinite as each recites, “the first/second segment of the pair of segments”.  As “the pair of segments” lacks antecedent basis in the claims, it is unclear if additional segments are being claimed.  Examiner respectfully suggests amending to recite, “the first/second segment 
Claim 12 is indefinite as it recites, “a second segment”.  As a second segment was recited in claim 1, it is unclear if “a second segment” in claim 12 is referring to the second segment of claim 1 or to an additional second segment.  For purposes of examination, Examiner has interpreted claim 12 to be referring to the same second segment as in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 14-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lord (US 2021/0321707).
Regarding claim 1, Lord discloses a headwear (10) article comprising: 
a main body (combination of 20/22/44i/44ii) sized and shaped to receive at least a portion of a wearer's head (as shown in Fig. 1), the main body comprising: 
a fastening mechanism (combination 47/48/49/50) having a first segment (pocket 49) and a second segment (pocket 50), each of the first segment and the second segment lining respective edges (46a/46b) of a closable opening (opening between 46a/46b within 42; Examiner notes that the opening is in a plane that cuts across a back of the crown and not a plane that cuts through the back of the crown toward the brim) in the main body, each of the first segment and the second segment of the fastening mechanism having: 
an inner edge facing the closable opening (see annotated Fig. 4a where the inner edge of the first segment is in use would face the head of the wearer and the inner edge of the second segment would face away from the wearer, both of which face the closable opening; further Examiner notes that the term "edge" is structurally broad and has a definition of "the border, brim, or margin of a surface, object, etc" (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); 
an outer edge opposed to the inner edge (see annotated Fig. 4a); and 
a plurality of magnets (as pockets of 49 have magnets 47 and pockets of 50 have magnets 48) positioned between the inner edge and the outer edge (as can be seen in annotated Fig. 4a), each of the plurality of magnets being configured to attract an opposite magnet located along opposing ones of the edge of the opening to selectively close at least a portion of the opening around a bundle of hair (as disclosed in paras. 0099-0100);
wherein, when the fastening mechanism is in an open orientation (orientation seen in Fig. 3 and 4a), the inner edge of the first segment and the inner edge of the second segment are spaced apart from each another (as can be seen in Fig. 4a) and, when the fastening mechanism is in a closed orientation (orientation seen in Fig. 2 and 4b), the inner edge of the first segments and the inner edge of the second segment abut each other (as can be seen in Fig. 4b they touch each other along their respective inner edges).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Lord discloses the structure of the headwear, there would be a reasonable expectation for the headwear to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 2, Lord discloses wherein each of the first segment and the second segment (49 and 50) of the fastening mechanism are concealed within the main body (as 49 and 50 are within 44).
Regarding claim 3, Lord discloses wherein each of the plurality of magnets (47/48) is held in place within a seam allowance of the main body (as 47/48 are within 43a/43b, see para. 0094).
Regarding claim 4, Lord discloses wherein the plurality of magnets (plurality of 47 and plurality of 48) includes at least two pairs of corresponding magnets (47i/48i, 47ii/48ii, 47iii/48iii), each magnet of each pair of corresponding magnets being positioned on the opposing ones edges (46a/46b) of the opening and being vertically aligned with an other magnet of the pair of corresponding magnets to reversibly couple the fastening mechanism and close at least a portion of the opening (as can be seen in Figs. 2, 3 and 4a-4b, and disclosed in para. 0099).
Regarding claim 6, Lord discloses wherein at least one pair of magnets of the plurality of magnets (such as (47i/48i, 47ii/48ii, 47iii/48iii) is diametrically magnetized (as seen in Figs. 4a and 4b, the N-S polarity of the opposing magnets is reversed, see para. 0102).
Regarding claim 7, Lord discloses wherein each of the plurality of magnets (such as (47i/48i, 47ii/48ii, 47iii/48iii) is diametrically magnetized (as seen in Figs. 4a and 4b, the N-S polarity of the opposing magnets is reversed, see para. 0102).
Regarding claim 8, Lord discloses wherein a first magnet (47i) of the plurality of magnets is located along the first segment (49) of the fastening mechanism and has a side surface (51i) having a selected polarity (N); a second magnet (48i) of the plurality of magnets is located along the second segment (50) of the fastening mechanism and has a side surface (52i) having a selected polarity (S) that is opposite the selected polarity of the side surface of the first magnet (as can be seen in Figs. 4a and 4b); and the first and second magnets are each located at substantially similar positions along the first and second segment of the fastening mechanism (as can be seen in Figs. 4a, 4b, and paras. 0099-0100).
Regarding claim 9, Lord discloses wherein a third magnet (47ii) of the plurality of magnets is located along the first segment (see Fig. 4a) of the fastening mechanism spaced apart from the first magnet (47i, as seen in Fig. 4a), the third magnet having a side surface (surface opposite 51ii) having a selected polarity (N) similar to the selected polarity of the first magnet (N).
	Regarding claim 14, Lord discloses wherein the first segment (49) of the fastening mechanism is in side-by-side juxtaposition with the second segment (50) of the fastening mechanism when at least a portion of the opening is closed (as can be understood from Figs. 2 and 4b).
	Regarding claim 15, Lord discloses wherein the opening (opening between edges 46a/46b within 42) has a width of about 10 cm (the opening would be the same length as 42 which can be about 4-15 cm in width).
Regarding claim 19, Lord discloses wherein each of the plurality of magnets (47/48) are held in place (via 49/50) along the edges (46a/46b) of the opening (opening between 46a/46b) within a seam allowance (43a/43b, see para. 0094).
	Regarding claim 20, Lord discloses a headwear article (10) comprising: a main body (combination of 20/22/44i/44ii) sized and shaped to receive at least a portion of a wearer's head (as shown in Fig. 1): a plurality of panels (22/44i/44ii), each panel of the plurality of panels coupled to another panel of the plurality of panels along a seam (as disclosed in para. 0077); and a fastening mechanism (combination 47/48/49/50) having a pair of segments (pockets 49/50) lining edges (46a/46b) of a closable opening (opening between 46a/46b within 42; Examiner notes that the opening is in a plane that cuts across a back of the crown and not a plane that cuts through the back of the crown toward the brim) in the main body, the pair of segments including a first segment (49) and a second segment (50), each segment of the pair of segments of the fastening mechanism: being positioned within a seam allowance (43a/43b, see para. 0094) of a panel (22c/44i and 22d/44ii) of the plurality of panels of the main body, each one of the seam allowances positioned along one of the edges (46a/46b) of the opening; and having a plurality of magnets (47/48) configured to attract an opposite magnet located along an opposite one of the edges of the opening to provide for the fastening mechanism to selectively close at least a portion of the opening when at least a portion of each of the segments of the fastening mechanism are beside and touching each other (as disclosed in paras. 0099-0100 and shown in Fig. 4b); wherein, when the fastening mechanism is in an open orientation (orientation seen in Fig. 3 and 4a), the inner edge of the first segment and the inner edge of the second segment are spaced apart from each another (as can be seen in Fig. 4a) and, when the fastening mechanism is in a closed orientation (orientation seen in Fig. 2 and 4b), the inner edge of the first segments and the inner edge of the second segment abut each other (as can be seen in Fig. 4b they touch each other along their respective inner edges).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord as applied to claim 1 above, and further in view of Cassar (US 2006/0006969).
	Regarding claim 5, Lord discloses all the limitations of claim 1 above, and discloses where the magnets may be a variety of shapes (see para. 0140), but does not expressly disclose wherein at least one of the plurality of magnets is cylindrical in shape.
	Cassar teaches magnetic strips for holding together garments (see para. 0014) wherein at least one of the plurality of magnets (14) is cylindrical in shape (see para. 0007).
Lord and Cassar teach analogous inventions in the field of pairs of magnetic segments attracted to one another for holding together garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cylindrical magnets in the headwear of Lord as taught by Cassar so that the magnets can take up less width and therefore the size of the magnets does not unduly weigh down the closure or hinder its flexibility.
Regarding claim 10, Lord discloses wherein a first magnet (47i) of the plurality of magnets is located along the first segment (49) of the fastening mechanism; a second magnet (47ii) of the plurality of magnets is located along the first segment of the fastening mechanism and is spaced apart from the first magnet (as can be seen in Fig. 4a), but does not expressly disclose wherein the first segment further at least one fragment of a filler material positioned between the first magnet and the second magnet along the first segment of the fastening mechanism to provide flexibility to the fastening mechanism.
	Cassar teaches magnetic strips for holding together garments (see para. 0014) wherein the first segment (10) comprising at least one fragment of filler material (portion of 12 between each magnet 14 as seen in Fig. 2) positioned between the first magnet and the second magnet along the first segment (10) of the fastening mechanism to provide flexibility to the fastening mechanism (see para. 0003).
Lord and Cassar teach analogous inventions in the field of pairs of magnetic segments attracted to one another for holding together garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encase the magnets in a housing with filling portions spacing the magnets apart in the headwear of Lord as taught by Cassar in order to maintain spacing between the magnets while maintaining flexibility and durability as well as movement of the magnets (see paras. 0006 and 0031 of Cassar).
Regarding claim 11, the modified headwear of Lord and Cassar discloses wherein at least one of the plurality of magnets (47/48 of Lord) is positioned between two fragments of the filler material (portion of 12 between each magnet 14 as seen in Fig. 2 of Cassar where it can be seen that each magnet 14 has a filler portion on each side of the magnet).
	Regarding claim 12, the modified headwear of Lord and Cassar discloses wherein the plurality of magnets further comprises a third magnet (48i of Lord) located along a second segment (50 of Lord) of the fastening mechanism, the third magnet and the first magnet (47i of Lord) being located at substantially similar positions along the first (49 of Lord) and second (50 of Lord) segments of the fastening mechanism (as can be seen in Figs. 4a-4b of Lord) and each being positioned between two fragments of the filler material (portion of 12 between each magnet 14 as seen in Fig. 2 of Cassar where it can be seen that each magnet 14 has a filler portion on each side of the magnet).
	Regarding claim 13, the modified headwear of Lord and Cassar discloses wherein the filler material (12 of Cassar) is a polymer-based filler material (see paras. 0020 and 0031 of Cassar).
Regarding claim 18, Lord discloses all the limitations of claim 1, but does not expressly disclose wherein each of the first segment and the second segment of the fastening mechanism includes a housing and each of the plurality of magnets is located within one of the housings.
Cassar teaches magnetic strips for holding together garments (see para. 0014) wherein each of the first segment and the second segment (segments 10) of the fastening mechanism includes a housing (12) and each of the plurality of magnets (14) is located within one of the housings (as seen in Figs. 1-2 and para. 0018). 
Lord and Cassar teach analogous inventions in the field of pairs of magnetic segments attracted to one another for holding together garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encase the magnets in a housing in the headwear of Lord as taught by Cassar in order to increase the durability and longevity of the fastening mechanism as the house can prevent rusting of the magnets while simplifying the manufacturing process by using ready-made segments.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord as applied to claim 1 above, and further in view of Garnier (US 5875494).
	Regarding claim 16, Lord discloses wherein the opening extends to a bottom seam allowance of the main body (as seen Fig. 8a where the opening extends to 26), but does not expressly discloses wherein the opening extends from a top button of the main body to the bottom seam allowance of the main body.
	Garnier teaches headwear (20, Figs. 7-8) with a closable hair opening wherein the opening (70) extends from a top button (button shown where 60 is pointing in Fig. 7) of the main body (22) to the bottom seam allowance (at 28) of the main body (see Figs. 7-8).
	Lord and Garnier teach analogous inventions in the field of ball cap style headwear with a closable hair opening along the back seam.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the opening of Lord from the top button to the bottom seam allowance as taught by Garner for those wearers who prefer the bespoke look of a fitted baseball cap as opposed to an adjustable baseball cap.
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord as applied to claim 1 above.
Regarding claim 17, Lord discloses all the limitations of claim 1 and wherein each of the first segment (49) and the second segment (50) of the fastening mechanism may have more than the three magnets (see para. 0138), but does not expressly disclose wherein each segment of the fastening mechanism includes six magnets.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have six magnets in each segment so that the individual magnets may be smaller and less bulky while maintaining the required attraction force.  Further, the number of magnets is a results effective variable with the results being the overall attraction force between the segments.  And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  

    PNG
    media_image1.png
    922
    636
    media_image1.png
    Greyscale

Annotated Fig. 4a (Lord)
Response to Arguments
Applicant’s arguments, filed May 3, 2022, with respect to the 35 USC 102 rejections of claims 1-4, 6-9, 14, 15, 19, and 20 and the 35 USC 103 rejection of claim 5 have been considered but are moot because the arguments do not apply to the current grounds of rejection. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of claims 10-13 and 16-18 under 35 U.S.C. 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732